

116 HR 6686 IH: Bringing Additional Nurses to the Fight Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6686IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Mucarsel-Powell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to increase access to accelerated postgraduate nursing programs, and for other purposes.1.Short titleThis Act may be cited as the Bringing Additional Nurses to the Fight Act. 2.Accelerated postgraduate programs(a)In generalSection 831(a) of the Public Health Service Act (42 U.S.C. 296p(a)) is amended—(1)in paragraph (1), by striking or at the end;(2)in paragraph (2), by striking the period at the end and inserting ; or; and(3)by adding at the end the following: (3)developing, implementing, or expanding an accelerated postgraduate nursing program for individuals who—(A)have earned some credit pursuing a course of study in a nursing-related field (including foundational science courses at the undergraduate level) at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965) or a foreign institution of higher education; and(B)are citizens, nationals, or lawfully admitted permanent resident aliens of the United States..(b)Authorization of appropriationsSection 871 of the Public Health Service Act (42 U.S.C. 298d) is amended by adding at the end the following: (c)Accelerated postgraduate programsIn addition to amounts made available under paragraph (1), for the purpose of carrying out section 831(a)(3), there are authorized to be appropriated $30,000,000 for each of fiscal years 2020 through 2023..(c)Report to CongressNot later than one year after the date on which the first grant or contract is made under paragraph (3) of section 831(a) of the Public Health Service Act (42 U.S.C. 296p(a)), as added by subsection (a), the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on—(1)the efficacy of the grants awarded under such paragraph in increasing the nursing workforce;(2)a list of the institutions of higher education that developed, implemented, or expanded an accelerated postgraduate nursing program using such a grant; and(3)the number of students enrolled in each such program. 